Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about February 14, 1995, which denied plaintiffs’ motion to renew and to vacate an order of the same court (Eugene Nardelli, J.), entered May 23, 1989, granting the New York City Housing Authority’s motion for summary judgment dismissing the complaint and all cross-claims against it, unanimously affirmed, without costs.
Since plaintiffs failed to offer a valid excuse for failing to *181submit the "new” evidence on the prior summary judgment motion, made five years earlier, it was not an improvident exercise of discretion to deny the renewal motion (Matthews v New York City Hous. Auth., 210 AD2d 205). The "new” evidence was not only available to them at the time of the earlier motion but also failed to establish proof of ownership of the property where the infant plaintiff" allegedly was injured. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ.